Citation Nr: 0837351	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  05-11 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired 
psychiatric disorder (originally claimed as bipolar 
disorder), other than PTSD. 



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel







INTRODUCTION

The veteran served on active duty with the United States Navy 
from December 1979 to April 1983 and United States Army from 
January 1984 to August 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, wherein the RO denied service connection for 
bipolar disorder and PTSD.  The veteran timely appealed the 
RO's August 2004 rating action to the Board.  Jurisdiction of 
the claims file currently resides with the Columbia, South 
Carolina RO. 

In September 2008, the veteran failed to appear before a 
Veterans Law Judge at a hearing scheduled at the Columbia, 
South Carolina RO.  The veteran's hearing request, is, 
therefore, deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 
20.704(d) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his current PTSD and bipolar 
disorder are the result of the following stressful events 
that occurred during his period of military service in the 
United States Navy while assigned to Attack Squadron 25 
aboard the USS RANGER, a Navy ship that provided land-based 
operational support during the Granada invasion from May to 
September 1982:  (1)  Having to guard and clean up after 
several hundred Grenadian women and children refugees, who 
had been rescued from sea and were staying in the enlisted 
mess hall's quarters; and (2)  Viewing dead children and 
women in body bags in a make-shift morgue.   

Despite several requests to the National Personnel Records 
Center (NPRC) and Records Management Center (RMC), service 
medical records from the veteran's period of military service 
in the United States Navy are unavailable.  (See, VA Formal 
Finding Memorandum, dated in August 2004).  Service personnel 
records, however, confirm that he was assigned to Attack 
Squadron 25, and was stationed aboard the USS RANGER (CV-611) 
in October 1982.  These records also show that he received an 
administration discharge due to several minor military 
disciplinary actions.  He was not awarded any decorations or 
medals that are indicative of combat.

Service medical records from the veteran's second period of 
service in the United States Army---to include a Chapter 13 
examination report---are devoid of any subjective complaints 
or clinical findings referable to any psychiatric pathology. 
A June 1987 Report of Mental Status Evalution Report reflects 
that the veteran was unremarkable for any psychiatric 
findings.  The examining physician determined that the 
veteran had the mental capacity to understand and participate 
in the proceedings, was mentally responsible and met the 
retention requirements of Chapter 3, AR 40-501.  

Post-service VA medical evidence reflects that the veteran 
was diagnosed as having PTSD due to the above-referenced 
stressors while stationed aboard the USS RANGER (CV-611).  
(See, VA treatment report, dated in November 2003).  

While PTSD has been diagnosed, the Board observes that a 
request has not been made to the United States Army and Joint 
Services Records Research Center (JSRRC), to attempt to 
verify reported in-service stressor events aboard the USS 
RANGER (CV-611) from May to September 1982.  Specifically, 
whether or not the veteran's unit, United States Navy 25 
Attack Squadron, provided land-based operation support aboard 
the USS RANGER (CV-611), which included rescuing hundreds of 
women and children Grenadian refuges from sea.  Given the 
above stressor statement, the veteran's verified service 
aboard the USS RANGER and a confirmed diagnosis of PTSD, VA 
should request credible supporting evidence from the JSRRC 
and ask them to attempt to verify the aforementioned 
stressor.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 
3.159(c) (2007).

As for a psychiatric disorder, other than PTSD (i.e., bipolar 
disorder), the veteran has maintained that he has had a 
continuity of symptomatology since military service.  (See, 
August 2005 VA outpatient report).  An October 2003 treatment 
report, however, reflects that the veteran's symptoms began 
during his "difficult childhood."  (See, October 2003 VA 
outpatient report).  Thus, on remand, the veteran should be 
afforded a VA psychiatric examination, at which time the 
examiner should provide a competent opinion as to whether any 
acquired psychiatric disability, other than PTSD, is related 
to disease or injury in service.

Finally, ongoing VA medical records pertinent to the issues 
on appeal, dated after August 2005, should also be obtained.  
(See, August 2005 VA treatment report, reflecting that the 
veteran had received treatment for psychiatric issues and was 
scheduled to return to the clinic in three months (e.g., 
November 2005)).  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment 
records of the veteran, pertinent to the 
issues on appeal, from the North Texas 
Health Care VA Medical Center, dated 
after August 2005.  All efforts to obtain 
the records should be documented in the 
claims folder.

2.  The RO should arrange for 
verification of the specific stressor 
event(s) through the JSRRC, including by 
a comparison of the veteran's account 
with more detailed information documented 
in official sources. After this 
development is completed, the RO should 
review the determination as to whether 
the veteran engaged in combat or was 
subjected to a stressor event in light of 
any additional information received.

3.  Thereafter, the RO should arrange for 
the veteran to be examined by a 
psychiatrist to determine whether he has 
a psychiatric disorder related to 
service.  The RO should identify for the 
examiner what stressors (if any) are 
verified.  If PTSD is diagnosed, the 
examiner must indicate whether that 
diagnosis is based on a verified stressor 
event, or on some other life-event 
unrelated to service.  If a psychiatric 
disorder other than PTSD is diagnosed, 
the examiner should be asked to provide a 
medical opinion as to whether it is at 
least as likely as not that such 
psychiatric disorder is related to 
service.  

The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  In formulating the 
above-requested opinion, the examiner is 
referred to October and November 2003 VA 
treatment records, reflecting that the 
veteran's depressive symptoms began 
during his difficult childhood and 
diagnosis of chronic PTSD due to 
stressful events while serving aboard the 
USS RANGER (CV-611), respectively).  The 
examiner must explain the rationale for 
any opinion given.

4.  The RO should then review the claims 
for service connection for PTSD and an 
acquired psychiatric disorder, other than 
PTSD.  If any benefit sought remains 
denied, the veteran should be issued an 
appropriate supplemental statement of the 
case and afforded the requisite period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.

The purpose of this remand is to assist the veteran with the 
development of his claims.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of his claims. 
38 C.F.R. § 3.655 (2007).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




